DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered. 
 EXAMINER'S AMENDMENT 
An examiner's amendment to the record appears below. Should the changesand/or additions be unacceptable to applicant, an amendment may be filed as providedby 37 CFR 1.312. To ensure consideration of such an amendment, it MUST besubmitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel withdrawn claims 14-17. Claims 14-17 were withdrawn fromfurther consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions.  Election was made without traverse in the reply filed on 8/5/2020. 
REASONS FOR ALLOWANCE  
Claims 1-9 and 28-54 are allowed over the prior art of record.  Among those, claims 1 and 45 are independent claims.
Applicant’s claim amendment has addressed the issues previously raised under 35 U.S.C. 112(b). The previous 35 U.S.C. 112(b) rejection of claim 31 is withdrawn. 
The claims are allowed in view of Applicant's amendments and arguments submitted with the response on September 22, 2021. The examiner has reviewed the remarks submitted September 22, 2021 and found the arguments presented persuasive.
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly suggest a paper profile in the specific manner as instantly claimed (in claim 1), of which the claimed paper profile has an elongated shape with a profile thickness in a transverse direction as so defined, wherein the claimed paper profile is formed from two or more paper rods that must satisfy the specific configuration requirements and the material requirements as so defined.  In particular, each of the papers rods has substantially no hollow spaces, and each of the paper rods is a flexurally rigid roll prior to being used in the paper profile; and further, all the paper rods have a same cross-sectional size and profile along a longitudinal length, and have a final cross-sectional shape selected from the group consisting of a circular shape, oval shape and stadium shape.  The claimed paper profile must satisfy the requirements of having a flexural rigidity in at least one bending direction corresponding at least to the flexural rigidity of one of the paper rods, and wherein a restoring force counteracting the bending direction can be generated at least in sections by bending the paper profile.  
 Similarly, the prior art references of record, alone or in combination, do not teach or fairly suggest a paper profile in the specific manner as instantly claimed (in claim 45), 
The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. As such, claims 1-9 and 28-54 are allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN LAN/Primary Examiner, Art Unit 1782